DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2019/0149365 to Chatterjee et al. (hereinafter “Chatterjee”)) does not disclose, with respect to claim 1, identifying a repetition list of the plurality of repetition lists based on the particular DCI format to which the repetition list is mapped; selecting, from the plurality of values included in the identified repetition list, a value that corresponds to the indicator; determining a number of times the PUSCH transmission is required to be repeated according to the selected value; and performing the PUSCH transmission for the number of times as claimed.  Rather, Chatterjee teaches receiving DCI indicating a row index of an allocation table (step 1109 in Figure 11).  The same reasoning applies to claim 5 mutatis mutandis.  Accordingly, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414